OPINION OF THE COURT
SIDNEY SHAPIRO, Judge.
KENDALL AUTO PARTS, INC. appeals from a decision of the Board of County Commissioners of Dade County encompassed in Resolution No. Z-292-85 overruling the action of the Zoning Appeals Board which granted variances requested by Appellant. We reverse.
Appellant contends the Commission lacked jurisdiction to review the decision of the Zoning Appeals Board. We need not address that issue.
The transcript of the proceedings before the County Commission reflects that no evidence whatsoever was presented in support of or in opposition to the appeal. The attorneys made statements, not under oath, after which the Commission acted by overruling the Zoning Appeals Board resolution.
The transcript of the proceedings before the County Commission reflects that no evidence whatsoever was presented in support of or in opposition to the appeal. The attorneys made statements, not under oath, after which the Commission acted by overruling the Zoning Appeals Board resolution.
This identical situation was addressed in A Second Chance, Inc. v. Dade County, et al., Cir. Ct. 11th Cir. Case No. 84-261 AP, Op. filed October 29, 1984. Comments and arguments of attorneys are not testimony or evidence. Houck v. State, 421 So.2d 1113 (Fla. 1st DCA 1982). Accordingly, the Resolution under appeal is vacated and the matter remanded to the Dade County Commission with instructions to conduct a hearing on the merits of the appeal from the Zoning Appeals Board.
It is so Ordered.
RIVKIND and DONNER, JJ., concur.